                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

              United States of America
                                                              CASE NO. 8: &5
                         Plaintiff,

         vs.
        Luis Fernando Hernandez-Ortiz                         WAIVER OF PERSONAL
                                                          APPEARANCE AT ARRAIGNMENT
                                                                  AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
                The defendant affirms receiving a copy of the ,QGLFWPHQW;
                The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the ,QGLFWPHQW


____________________________________                    12/5/19
                                                      ____________________________________
Defendant                                             Date

_____________________________________                     12/5/19
                                                      ____________________________________
Attorney for Defendant                                Date

                                              ORDER
        IT IS ORDERED that Defendant’s waiver is hereby accepted, and Defendant’s not guilty
plea to all counts is entered on record with the Clerk of Court.


                                 'HFHPEHU
                      day of _________________,
        DATED this _____                            
                                                  20__.

                                                      BY THE COURT:


                                                      _____________________________________
                                                      _____
                                                         ________
                                                               ____
                                                                  _________________
                                                                                 _ _______
                                                                                        _________
                                                                                              ___
                                                                                               _ _________
                                                       MAGISTRATE
                                                      MA AGISTRATE JUDGE  JU
                                                                           UDGE
                                                      UNITED STATES DISTRICT COURT              RT
                                                                                                RT
